DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Applicant’s amendment filed on August 26, 2021 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al (hereinafter “Madhavan”) U.S. Patent Application Publication No. 2019/0266178 A1 in view of Smith et al (hereinafter “Smith”) U.S. Patent Application Publication No. 2019/0036957 A1.

As per claims 1, 7 and 14, Madhavan discloses a resource-based distributed public ledger system, comprising:
a non-transitory memory (see fig. 7A, which discloses memory 714); and
one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations comprising:
generating, by a transaction generating subsystem provided by a wallet application, first transaction information for a first transaction that is configured to provide for a transfer of a digital asset to a payee via a primary distributed public ledger that is maintained by a plurality of computing devices (0003, which discloses that “For example, "Party A loans $X to Party B" could be an entry representative of a transaction in a ledger.  "Party B repays $X to Party A" may be a subsequent entry of another transaction in that ledger.”);
identifying, by a transaction broadcasting subsystem provided by a wallet application, transaction processing resource information that was provided by each computing device included in the plurality of computing devices prior to the receiving of the first transaction information (0082, which discloses that “FIG. 2 also shows nodes 208, 210, 212, 214, and 216, representative of participants in the bitcoin Blockchain.  In the transaction stage 202, node 216 communicates a transaction 218 to every other node.  A transaction may consist of one participant to the transaction at a node sending a bitcoin to another participant to the transaction at a different node.  As the other nodes 208, 210, 212, 214 receive transaction 218, the transaction is grouped together with other prior transactions into a block.”);
selecting, by a transaction broadcasting subsystem and using the transaction processing resource information that was provided by each computing device included in the plurality of computing devices, a subset of the plurality of computing devices for processing the first transaction (see fig. 2 and associated text; 0082, which discloses that “FIG. 2 also shows nodes 208, 210, 212, 214, and 216, representative of participants in the bitcoin Blockchain.  In the transaction stage 202, node 216 communicates a transaction 218 to every other node.  A transaction may consist of one participant to the transaction at a node sending a bitcoin to another participant to the transaction at a different node.  As the other nodes 208, 210, 212, 214 receive transaction 218, the transaction is grouped together with other prior transactions into a block.”); and
transmitting, by a transaction broadcasting subsystem and via a network to only the subset of the plurality of computing devices, the first transaction information for the first transaction in order to cause a first computing device in the subset of the plurality of computing devices to process the first transaction as part of a first block that is added to the primary distributed public ledger.
What Madhavan does not explicitly teach is:
transmitting, by a transaction broadcasting subsystem and via a network to only the subset of the plurality of computing devices, the first transaction information for the first transaction in order to cause a first computing device in the subset of the plurality of computing devices to process the first transaction as part of a first block that is added to the primary distributed public ledger.
Smith discloses a system comprising:
transmitting, by a transaction broadcasting subsystem and via a network to only the subset of the plurality of computing devices, the first transaction information for the first transaction in order to cause a first computing device in the subset of the plurality of computing devices to process the first transaction as part of a first block that is added to the primary distributed public ledger (see 0022, which discloses “For example, the centralized trust authority can provision a whitelist to processing nodes participating in the centralized trust topology.  In some examples, the whitelist identifies valid (and invalid) processing nodes that may be trusted (or not trusted) in the centralized trust topology, as well as whitelist measurements that processing nodes (e.g., peers) in the topology are to use to perform peer attestations/verifications.  In this way, the centralized trust topology restricts blockchain access to only trusted processing nodes.  Because access is restricted to trusted participants, centralized trust topologies can use relatively simple validation procedures to add transactions to the blockchain….”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Madhavan and incorporate a system, transmitting, by a transaction broadcasting subsystem and via a network to only the subset of the plurality of computing devices, the first transaction information for the first transaction in order to cause a first computing device in the subset of the plurality of computing devices to process the first transaction as part of a first block that is added to the primary distributed public ledger in view of the teachings of Smith in order to support high transaction processing throughput or a high rate of clearing transaction processing thus enhancing efficiency in transaction processing.

As per claims 2, 8, and 15, Madhavan further discloses the system, wherein the operations further comprise:
receiving, through the network from each computing device included in the plurality of computing devices, the transaction processing resource information (0082); and
storing the transaction processing resource information in a database, wherein the database is accessible to identify the transaction processing resource information (0082).

As per claims 3, 9 and 16, Madhavan further discloses the system, wherein the operations further comprise:
receiving, through the network from each computing device included in the plurality of computing devices, the transaction processing resource information as part of a respective second transaction broadcast by each computing device included in the plurality of computing devices, wherein each respective second transaction is directed to a secondary distributed public ledger address in the primary distributed public ledger (0082); and
processing each second transaction as part of at least one second block that is provided in the primary distributed public ledger in order to store the transaction processing resource information received from each computing device included in the plurality of computing devices in a secondary distributed public ledger, wherein the secondary distributed public ledger is accessible to identify the transaction processing resource information (0082).

As per claims 4, 11 and 18, Madhavan failed to explicitly disclose the system, wherein the selecting is based on each of the computing devices in the subset of the plurality of computing devices being associated with transaction processing resource information that satisfies a minimum processing efficiency level.
Smith discloses the system, wherein the selecting is based on each of the computing devices in the subset of the plurality of computing devices being associated with transaction processing resource information that satisfies a minimum processing efficiency level (0022).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Madhavan and incorporate a system wherein the selecting is based on each of the computing devices in the subset of the plurality of computing devices being associated with transaction processing resource information that satisfies a minimum processing efficiency level in view of the teachings of Smith in order to avoid time wastage in transaction processing

As per claims 5, 12 and 19, Madhavan failed to explicitly disclose the system, wherein the selecting is based on each of the computing devices in the subset of the plurality of computing devices being associated with transaction processing resource information that satisfies a minimum energy cost level.
Smith discloses the system, wherein the selecting is based on each of the computing devices in the subset of the plurality of computing devices being associated with transaction processing resource information that satisfies a minimum energy cost level (0022).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the system of Madhavan and incorporate a system, wherein the selecting is based on each of the computing devices in the subset of the plurality of computing devices being associated with transaction processing resource information that satisfies a minimum energy cost level in view of the teachings of Smith in order to conserve energy cost in transaction processing

As per claims 6, 13 and 20, Madhavan further discloses the system, wherein the operations further comprise:
determining a time period utilized by the first computing device in processing the first transaction as part of the first block that is added to the primary distributed public ledger (0004; 0014; 0042); and
storing the time period as part of the transaction processing resource information associated with the first computing device (0004; 0014; 0042).

As per claims 10 and 17, Madhavan further discloses the method, wherein the secondary distributed public blockchain is a sidechain that is linked to the primary distributed public crypto currency blockchain via the secondary distributed public crypto currency blockchain address (0004).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        September 16, 2021